NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-50191

                Plaintiff-Appellee,             D.C. No. 2:18-cr-00722-PA-1

 v.
                                                MEMORANDUM*
CHRISTOPHER CLAY ROMAN-
TUTTLE, AKA Sarahsong,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Christopher Clay Roman-Tuttle appeals from the district court’s judgment

and challenges the 300-month sentence and three conditions of supervised release

imposed following his guilty-plea conviction for advertising child pornography in

violation of 18 U.S.C. § 2251(d) and (e). We have jurisdiction under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We affirm in part, and vacate and remand in part.

      Tuttle contends that the 300-month sentence is substantively unreasonable

because it creates an unwarranted sentencing disparity and fails to account for the

allegedly flawed child pornography Guideline and his mitigating circumstances.

The district court did not abuse its discretion. See Gall v. United States, 552 U.S.

38, 51 (2007). The below-Guidelines sentence is substantively reasonable in light

of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the circumstances,

including the seriousness of the offense and the need to protect the public. See

Gall, 552 U.S. at 51. Whatever the merits of Tuttle’s criticism of the child

pornography Guideline—a criticism that Tuttle did not raise to the district court—

the district court did not impose a sentence within the range dictated by that

Guideline. Moreover, the record reflects that the court considered Tuttle’s

mitigating arguments, as well as his sentencing disparity arguments, and was not

persuaded that they warranted a lower sentence.

      Tuttle also challenges the residency restriction imposed in special condition

16. The district court did not plainly err in imposing this condition. See United

States v. Wolf Child, 699 F.3d 1082, 1089 (9th Cir. 2012) (if counsel does not

object to a supervised release condition in the district court, this court reviews the

condition for plain error). The residency restriction is reasonably related to the

goals of deterrence, rehabilitation, and public protection, and does not involve a


                                           2                                     19-50191
greater deprivation of liberty than is reasonably necessary in Tuttle’s case. See 18

U.S.C. § 3583(d). Moreover, Tuttle has not provided support for his assertion that

he will be unable to find compliant housing upon his release. See Wolf Child, 699

F.3d at 1095 (to prevail on plain error review, appellant must show the alleged

error affected his substantial rights).

      Finally, Tuttle challenges two conditions of supervised release on the ground

that they are unconstitutionally vague. As the government concedes, this court has

previously determined that standard condition 14 is unconstitutionally vague. See

United States v. Magdirila, 962 F.3d 1152, 1158 (9th Cir. 2020). The government

further concedes that, in this case, special condition 13 is impermissibly vague as

to which “victims” the district court intended to include in the condition.1 See

United States v. Evans, 883 F.3d 1154, 1160 (9th Cir. 2018). Accordingly, we

vacate standard condition 14 and special condition 13, and remand for the district

court to strike or modify the conditions. See Magdirila, 962 F.3d at 1159.

      AFFIRMED in part; VACATED and REMANDED in part.




1
 The parties appear to dispute whether the victim or victims need to be identified
by name to remedy the condition. We do not reach this issue. See United States v.
Ped, 943 F.3d 427, 434 (9th Cir. 2019) (the district court is better suited to craft
appropriate supervised release conditions on remand).

                                          3                                   19-50191